PER CURIAM.
AND NOW, this 9th day of July, 1998, upon consideration of Appellee’s Application for Relief in the Nature of a Motion for Remand to the Post Conviction Relief Act Court for a Colloquy to Determine if Appellant, Hubert L. Michael, Fully Understands the Consequences of His Request to Withdraw His PCRA Appeal and to Waive Further Collateral Proceedings, it is hereby ordered that the above captioned case is hereby remanded to the Court of Common Pleas of York County for the purpose of conducting a colloquy to make said determination. Jurisdiction is retained.